                                            Case 5:21-cv-01023-NC Document 5 Filed 03/01/21 Page 1 of 2




                                   1                                                                                      Mar 01 2021

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10    RAMON NAVARRO LUPERCIO,                              Case No. 21-01023 NC (PR)
                                  11                    Petitioner,
                                                                                             ORDER OF TRANSFER
                                  12             v.
Northern District of California
 United States District Court




                                  13    VISALIA POLICE DEPARTMENT,

                                  14                   Respondent.

                                  15

                                  16           Petitioner, a state prisoner at San Quentin State Prison, has filed a petition for a writ of

                                  17   habeas corpus under 28 U.S.C. § 2255. Petitioner challenges his state conviction from the

                                  18   Superior Court of Tulare County. Venue for a habeas action is proper in either the district of

                                  19   confinement or the district of conviction. See 28 U.S.C. § 2241(d). However, petitions

                                  20   challenging a conviction or sentence are preferably heard in the district of conviction. See Habeas

                                  21   L.R. 2254-3(b)(1); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal. 1968). Here, because

                                  22   petitioner challenges a conviction from Tulare County, the Eastern District of California is the

                                  23   district of conviction.

                                  24

                                  25

                                  26

                                  27   Case No. 21-01023-NC (PR)
                                       ORDER OF TRANSFER
                                  28
                                            Case 5:21-cv-01023-NC Document 5 Filed 03/01/21 Page 2 of 2




                                   1          Accordingly, this case is TRANSFERRED to the United States District Court for the

                                   2   Eastern District of California. See 28 U.S.C. § 1406(a). The Clerk shall terminate all pending
                                   3   motions and transfer the entire file to the Eastern District of California.
                                   4          IT IS SO ORDERED.
                                   5   DATED: March 1, 2021
                                                                                              NATHANAEL M. COUSINS
                                   6                                                          United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Case No. 21-01023-NC (PR)
                                       ORDER OF TRANSFER
                                  28
